TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00627-CV



                                   Elizabeth Guadian, Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
        NO. D-1-FM-05-003278, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               This is an accelerated appeal from an order terminating the parental rights of

Elizabeth Guadian to her minor children, A.C.G., A.M.G., T.M., J.I.M., and M.M. Guadian’s court-

appointed attorney filed an Anders brief containing a professional evaluation of the record and

demonstrating that there are no arguable grounds to be advanced on appeal. See Anders v.

California, 386 U.S. 738, 744 (1967). Counsel concludes that the appeal is without merit. The brief

meets the requirements of Anders. See Taylor v. Texas Dep’t of Family & Protective Servs., 160
S.W.3d 641, 646-47 (Tex. App.—Austin 2005, no pet.) (applying Anders procedure in appeal from

termination of parental rights).

               A copy of counsel’s brief was delivered to Guadian, who was advised of her right to

examine the record and to file a pro se brief. No pro se brief has been filed. After reviewing the
record, we have found nothing that would arguably support an appeal, and we agree that the appeal

is frivolous and without merit. The judgment of the trial court is therefore affirmed.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Affirmed

Filed: April 20, 2007




                                                 2